                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                    CIVIL CASE NO. 3:19-cv-00039-MR


AJANAKU MURDOCK,            )
                            )
              Plaintiff,    )
                            )
vs.                         )                            ORDER
                            )
FNU WILLIAMS, et al.,       )
                            )
              Defendants.   )
___________________________ )

       THIS MATTER is before the Court on Remand from the Court of

Appeals for the Fourth Circuit for the limited purpose of allowing this Court

to determine the date on which Plaintiff filed a Notice of Appeal from the

Court’s Order Dismissing Plaintiff’s Complaint without prejudice under Fed.

R. App. P. 4(c)(1)1 and Houston v. Lack, 487 U.S. 266, 276, 108 S.Ct. 2379,



1Rule 4(c)(1) provides: “If an inmate files a notice of appeal in either a civil or a criminal
case, the notice is timely if it is deposited in the institution’s internal mail system on or
before the last day for filing and:

       (A) It is accompanied by: (i) a declaration in compliance with 28 U.S.C. § 1746---
           or a notarized statement---setting out the date of deposit and stating that first-
           class postage is being prepaid; or (ii) evidence (such as a postmark or date
           stamp) showing that the notice was so deposited and that postage was prepaid;
           or
       (B) The court of appeals exercises its discretion to permit the later filing of a
           declaration or notarized statement that satisfies Rule 4(c)(1)(A)(i).
2385 (1988).2 [See Doc. 34].

       Plaintiff filed a Complaint on January 28, 2019, pursuant to 42 U.S.C.

§ 1983. [Doc. 1]. On July 10, 2020, the Court entered an Order dismissing

Plaintiff’s Complaint without prejudice for Plaintiff’s failure to exhaust

administrative remedies. [Doc. 28]. On September 14, 2020, Plaintiff’s pro

se notice of appeal was docketed in this matter. [Doc. 30]. Plaintiff hand

dated the notice of appeal August 10, 2020. [See id. at 3]. As noted by the

Fourth Circuit, Plaintiff’s notice of appeal contains an unsworn and

unnotarized statement that Plaintiff delivered the notice to prison officials for

mailing within the appeal period. [See Doc. 34 at 2; Doc. 30 at 3]. The

postage stamp on the envelope that contained the notice of appeal, along

with a handwritten notation on the envelope, suggest, however, that the

notice was not received until September 1, 2020 and not mailed until

September 2, 2020. [Doc. 30-1]. The envelope was postmarked September

3, 2020. [Id.].

       On remand, to determine whether Plaintiff’s Notice of Appeal was

timely filed, the Court ordered the parties to submit affidavits regarding the

timeliness of Petitioner’s alleged first notice of appeal as fully set forth in the


2Under Houston, notices of appeal by pro se prisoners are deemed filed at the time a
petitioner delivers it to the prison authorities for forwarding to the court clerk. 487 U.S. at
276, 108 S.Ct. at 2385.

                                              2
Court’s April 13, 2021 Order. [See Doc. 35]. The parties timely responded.

[Docs. 36, 37].    The Government responded with an Affidavit of Detrol

Ellison, a Correctional Officer III at Alexander Correctional Institution

(“Alexander”), prison mail logs, and a copy of Alexander’s Mailroom

Operations Standard Operating Procedure (“Mailroom Operations SOP”).

[Doc. 36 at ¶ 2: Ellison Aff.]. Ellison attests that he is familiar with Alexander’s

Mailroom Operations SOP. [Id. at ¶ 6]. Ellison further attests as follows

regarding Alexander’s mailroom operations SOP: (1) legal mail includes mail

to and from federal courts; (2) “[a]ll outgoing legal mail shall be logged by

mailroom staff in a separate Out Going Legal Mail DC-218 Mail Record

Book;” (3) “[a]ll mail will be dropped off to/or picked up from the United States

Post Office and/or Rural Carrier and Courier Box daily;” and (4) if any

indigent inmate marks outgoing mail “legal,” postage is paid by the Inmate

Welfare Fund. [Doc. 36 at ¶¶ 8-11 (citing Mailroom Operations SOP)].

      Ellison also attests that outgoing inmate mail is picked up at least once

each weekday and taken to a U.S. Post Office. Alexander houses more than

1,200 inmates and all mail must be processed. All approved mail is delivered

to the Post Office the following workday. [Doc. 36 at ¶ 13]. Further, from

August 10, 2020 to September 3, 2020, Alexander’s mailroom abided by the

Mailroom Operations SOP. [Id. at ¶14]. Any legal mail, including Plaintiff’s,


                                         3
that was delivered to the mailroom on September 2, 2020 was dropped off

at the U.S. Post Office on September 2, 2020 or September 3, 2020. [Id. at

¶ 14].

         As to Plaintiff’s legal mail in particular, Ellison attests that between

August 10, 2020 and September 3, 2020, Plaintiff mailed three (3) pieces of

legal mail. The first piece was logged by mailroom staff on August 18, 2020

and addressed to the address of the Charlotte Division of this Court. [Doc.

36-2 at 2]. The second piece was logged by mailroom staff on August 28,

2020 and mailed to the Clerk of the Iredell County Jail in Statesville, North

Carolina. [Id. at 3]. The third piece of legal mail was logged by mailroom

staff on September 2, 2020 and addressed to the Charlotte Division. [Id. at

4].

         Plaintiff also responded to the Court’s Order with an Affidavit. [Doc.

37]. Plaintiff attests that, “on or about 8-10-20, I sent in my notice of appeal

regarding the dismissal. This was done in a timely manner.” [Id. at 1].

Plaintiff also attests that he has “continued to have problems with [his] mail

(legal) being withheld by staff here, only one in particular Ms. Starnes.” [Id.

at 1-2]. Plaintiff goes on to describe a delay he experienced with his mail in

another matter and attaches Inmate Request Forms regarding inquiries




                                         4
concerning legal mail Plaintiff sent out on October 9, 2020.3 [Id. at 2, 4-7].

         It appears, contrary to Plaintiff’s claim, that he delivered the Notice of

Appeal to prison officials for mailing on September 1, 2020. The envelope

was marked “JPodC Hensley 9/1/20,” which appears to indicate that it was

collected from Plaintiff in JPodC on September 1, 2020. [See Doc. 30-1 at

2]. The envelope also reflects that postage was added at Alexander on

September 2, 2020 and that the envelope was postmarked September 3,

2020 in Greensboro, North Carolina. [Id. at 1]. These dates are consistent

with Alexander Mailroom Operations SOP. Namely, the mail was collected

from Plaintiff in his pod on September 1, 2020; logged and processed by

mailroom staff on September 2, 2020; and dropped off at the Post Office the

same day or the next day. After receipt by the Charlotte Division Clerk’s

Office, the mail was transmitted to the Asheville Division Clerk’s Office,

where it was received and docketed on September 14, 2020. [See Doc. 30-

1 at 1; 9/14/2020 Docket Entry].

         Plaintiff’s vague claim that he “sent in [his] notice of appeal” “on or

about 8-10-20” is insufficient to overcome the substantial evidence

Defendants present regarding the timing of Plaintiff’s delivery of the Notice



3
    The Inmate Request Forms are, therefore, clearly irrelevant to the issue at hand.


                                              5
of Appeal for mailing. Every indication is that Plaintiff delivered the Notice of

Appeal to corrections staff at Alexander on September 1, 2020. In the face

of this substantial evidence, the Court cannot rely on Plaintiff’s vague and

wholly unsupported claim that he timely filed the Notice of Appeal.

      As such, the Court finds on remand that, under Rule 4(c)(1) and

Houston v. Lack, Plaintiff filed the Notice of Appeal in this matter on

September 1, 2020.

      The Court hereby FINDS that Plaintiff filed the Notice of Appeal [Doc.

30] in this case on September 1, 2020 pursuant to Federal Rule of Appellate

Procedure 4(c)(1) and Houston v. Lack.

      IT IS SO ORDERED.              Signed: May 24, 2021




                                        6
